  Case 1:20-cv-05274-BMC Document 13 Filed 01/19/21 Page 1 of 1 PageID #: 32


                                  RoNnr & RoNAr,             LLP
                                       ATTORNEYS AT LAW
                                      THE RONAI BUILDING
                                       34 ADEE STREET
                                   PORT CHESTER, NY I0573
                                   TELEPHONE (9 t 4) A24- 47 7 7




                                                              January 19,2021


VIA ECF
Honorable Brian M. Cogan
United States District Court
Eastem District of New York
225 CadmanPlazaBast
Brooklyn, NY 11201

        Re:      Szoke v. Ruan
                 Case   No.: 20-cv-05274-BMC

Your Honor:
                                                                      action'
        we represent plaintiff Szabolcs Szoke in the above referenced
                                                             works here as of January 8'2021'had
        Unfortunately, our calendar clerk, who no longer                              ready to appear
                                               as 1:3gPMlnstead of 1 1:30AM' I was
 entered today,s initial telephone co.rference                                     us  $350'00'
                                                  the order via e-mail sanctioning
 and was completely surprised when I received
                                                                                                the
        I   assure you that our non-appearance was
                                                   unintentional and we sincerely apologize for
 mistake.




            NEW YORK, NEW YORK                         STAMFORD, CONNECTICUT
